Citation Nr: 1724416	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-00 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disorder (originally claimed as back pains).


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 2007 to May 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By that rating action, the RO denied the claim on appeal.  The Veteran appealed this determination to the Board.  Jurisdiction of this case is currently with the RO in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

The Board finds that prior to further appellate review of the claim, additional substantive development is required.  Specifically, the AOJ should obtain outstanding service treatment records (STRs).  

In March 2012, VA examined the Veteran to determine the nature and extent of any currently diagnosed low back disorder.  During that examination, the Veteran reported that she had injured her back during basic training at Fort Jackson, South Carolina, in mid-September 2007 when she fell approximately five (5) feet off a rope after she repelled down a tower.  The Veteran related that she experienced back pain the following day and underwent x-rays of the lumbar spine.  The VA physician indicated that x-rays of the lumbar spine, performed on September 29, 2007, were normal.  The VA examiner further recounted that the Veteran was subsequently treated for her continuing back pain with ibuprofen and Tylenol with codeine while in training for about eight (8) weeks.  The VA examiner also reported that a nuclear bone scan, performed on October 5, 2007, was also normal.  The VA examiner concluded that it was less likely than not (50 percent probability or less) that the Veteran's back strain was incurred during military service.  The VA examiner reasoned that the Veteran had fallen four (4) to five (5) feet off a rope during basic training, that she had been evaluated during service, and that x-rays [of her spine] then, and at the time of examination, were normal with no evidence of any residual injury.  Overall, the VA examiner determined that there was no evidence that the Veteran had suffered any damage as a result of the in-service fall and that she would have back pain with or without the occurrence of the fall.  (See March 2012 VA Back Disability Benefits Questionnaire (DBQ)).  

In reviewing the record, the Board pertinently notes that the Veteran's STRS, such as those disclosing that she had injured her back during a fall while repelling, as well as the September 2007 and October 2007 x-rays of the spine and bone scan, respectively, are absent.  Thus, this suggests that the Veteran's complete STRs are not of record.  As such, the claim must be remanded so that any missing STRS may be associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record.  The RO is directed to follow all Manual M21-1 procedures and 38 C.F.R. § 3.159(e) (2016) to either obtain these records or determine that they are unavailable and further attempts to obtain them would be futile.  (Parenthetically, the Board observes that service treatment records, dated in late April 2008, reflect that the Veteran was seen at a local VA Community Based Outpatient Clinic and contain her previous medical history of having been diagnosed with lumbago; lower back strain and sacroiliitis).  

Accordingly, the case is REMANDED for the following action:

1.  Follow all appropriate procedures in the Manual M21-1 and 38 C.F.R. § 3.159(e) to obtain any missing STRs.  This specifically includes all records of treatment for a back disorder, beginning in September 2007, as well as September and October 2007 back x-ray and bone scan reports.  (Per the March 2012 VA back examiner, the results of September 19, 2007, lumbosacral spine x-rays and October 5, 2007, bone scan were in Vista Web.)  All attempts to obtain these records should be documented in the Veteran's VBMS electronic record.

2.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All applicable laws and regulations, and all evidence received since issuance of a January 2013 Statement of the Case should be considered.  If the benefit sought remains denied, the Veteran should be provided a Supplemental Statement of the Case and given an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

